Warren E. Burger: -- speak whenever you are ready.
Leonard B. Boudin: Thank you, Your Honor. Mr. Chief Justice, and may please the Court. I indicated yesterday three policy considerations why I thought programs of this kind, requiring an advocacy and membership and advocating the organizations were not dangerous, were not the less restrictive means that might be used. I would add one fourth item, that is the great question as to whether there really is predictability in determining whether people, who have been members of the organizations like this are advocating, will turn out actually after becoming members of the Bar to be in any way deleterious or delinquent in their duties. But these four considerations, which I have mentioned, have led me to two conclusions which I submit to the Court. The first is whether assuming there should be any screening program of any kind, and whether there shouldn’t be certain safeguards in order not to have the widespread, wide ranging inquiry and I suggest two safeguards to the Court, if we are to continue with a screening program. The first is that the organization concerning, which an inquiry is made, is an organization which has been found, judicially found, as in Konigsberg to be a organization engaging in unlawful activities. This is, of course, in wide contrast to the question involved in this case where the questions are wide ranging and vague. And the second consideration I suggest to the Court is that there should be some foundation, some reason to believe before this kind of inquiry is made that the individual involved has adhered to participate in the unlawful activities of such an organization. But, of course, our principal point having suggested this middle ground, a ground that we do not -- that we prefer not to have as against the next one, is the question of whether there should be any screening program at all. We suggest that in the case of lawyers, their peculiar susceptibility to the controls of the courts makes the alternative the least less respective being preferable to the question of a screening program with the dangers that I have indicated.
Potter Stewart: You suggest there should be no screening program at all. I don’t understand. There should be Bar Examinations and you said (Voice Overlap).
Leonard B. Boudin: Oh yes, of course. I meant the questions of the kind with which we are dealing here. I don’t need Bar Examinations to be excluded obviously. And the fourth point, Your Honors, which I am suggesting as available as very strong, but less restrictive in this sense, an effect upon First Amendment rights are these. The lawyer himself is subject as an officer of the court as well as his clients to the contempt power of the judges for whatever that he may do in the court room or with respect to the cases. The lawyer alone is subject to the very powerful disciplinary proceedings ending in the dreaded disbarment which is ruinous. The lawyer in special cases is subject to, of course, a malpractice suit by his client and finally, as we approach the area of criminal activities with which we are most concerned, the lawyer is, of course, subject to criminal prosecution. This would be my general observation, unrelated necessarily to the peculiar facts in our case. But in our case, in the circumstances of this case, we think there is neither obstruction of the process of a kind that was found by the court to exist in Konigsberg and Anastaplo, nor a substantial state interest requiring this petitioner to answer these questions. And I submit that because as I indicated to Your Honors in my original presentation, all of the specific questions that were put to the petitioner, including those that were involved in Konigsberg and Anastaplo were answered by him and there was not the slightest indication of the committee's report that he would not have answered any other specific questions. It was the general ones to which he took exception. And he took exception and I think there is no question as a matter of basic principle because the committee had before it his answers to many of these questions, only slightly different worded, that he had made in the New York Bar Examinations. Obviously, the change in position with due to the notoriety that was given to our then pending Wistrik (ph) case which Professor Dawson will argue. So the second point with respect to substantial state interest, whatever maybe the theoretical interest of a state, is it not significant that in this case no explanation of a kind that was given in Konigsberg by the state based on a statute or in Anastaplo based upon a rule of the Court, namely the concern about the nature of the organization is offered in the state's brief. The state's brief gives a completely different theory, a wide ranging theory as to why these questions are asked. And it says three things; we wanted to know; two, what organization’s he was a member of, so we can ask the other members of the organization whether they might not have some information derogatory to the plaintiff. And this is a kind of a census, and I will tell you that that would have been to say to the petitioner name every single person you have ever heard of, you ever knew in your life. I submit that, that is not, on our own brief, a substantial interest of the state in this case. Now with respect to the Fifth Amendment, which is the second point, the point has been made by Mr. Baird. I will not repeat what he said, except to add two things that he did not mention. The first is that we are dealing here with the area of political inquiry, whatever it may be called, and we have to remember that in the question of, this questions of this kind, bearing in mind the historic origins of the privilege which I certainly should not teach the Court that it rested in religious and political persecutions. That this is a peculiarly good case, appropriate case whatever they'd be in other situations for the association of the privilege. And the second is a point which was made, as I indicated yesterday at Baggett against Bullitt that where questions are vague, they present an appropriate reason for saving the privilege because of a danger of a perjury prosecution. Even though generally speaking, obviously, the refusal to answer a specific on the ground that it might invite a perjury prosecution is not a proper defense. And I last on this point might refer to in addition to the cases that I mentioned to the opinion of the Court of Appeals for district of Columbia circuit which I failed to mention in my brief which is at 240, F2nd, 401 in which the Chief Justice participated as a member of a per curium court that dealt with this problem of the danger of perjury prosecution in connection with a vague question. It was a contempt of congress case, Your Honor as the Chief Justice I remember involving Harvey O'Connor. This I think, Your honor, is subject to a few answers is my submission.
Warren E. Burger: Thank you, Mr. Boudin. Mr. Macklin, you may proceed whenever you are ready.
Robert D. Macklin: Mr. Chief Justice and may I please the Court. I think that at the outset, we would like to again emphasize that we feel that this case should be considered with direct reference to the circumstances of the case. Now you recall that the petitioner refused to answer questions in the Supreme Court of Ohio application form for admission to the Bar on the privilege of the Fifth Amendment, that the answer might tend to incriminate him. On the face of his application, this was the sole basis for his refusal. We think it’s significant, but after this fact, when he sought and consulted with counsel, he then began to talk in terms of the protections of the First and the Fifth Amendment. Then by the process of briefs and arguments, we now find ourselves confronted with an attack on the action of the Supreme Court of Ohio is almost entirely related to the First Amendment rights and the basic issue as first raised by the petitioner is how relegated on minor independent ground. We do not question the right of the petitioner to argue this case on any reasonable relevant grounds, but we do protest that as there is a kind of transfer of emphasis which detracts from the focal point of the circumstances which resulted in denying the applicant admission to the Ohio Bar Examination. In this instance, the petitioner's assertion of the Fifth Amendment privilege to the question of whether or not he had been or presently was a member of any organization which advocates the overthrow of the government of the United States by force and to the question asking for a listing of all clubs, societies, or organizations of which he had been a member, clearly have raised in the minds of the Bar examiners questions, inferences, suspicions that ought to be dispelled before they, in good faith, might recommend him on the basis of his character, his reputation, and his moral character to the Supreme Court.
Potter Stewart: Mr. Macklin, before you proceed, did I understand from your preliminary remarks that it's your claim that the bar examiners were not given an opportunity to consider the First Amendment claim at all, that they were confronted only with the Fifth Amendment claim?
Robert D. Macklin: No, Mr. Justice Stewart, what I am really saying is that, on the basis of the application itself, only the Fifth Amendment was raised. Now it's quite true that in the course of letters, communications thereafter, the Fifth Amendment attack was raised.
Potter Stewart: Then the First Amendment attacks.
Robert D. Macklin: Yes, I am sorry, the First Amendment.
Potter Stewart: And in time for the Bar examiners to consider it and --
Robert D. Macklin: I believe that their consideration was based almost exclusively on the fact that on the face of the petition, on the face of the application, there was this single reference to the Fifth Amendment privilege which precluded them from further action.
Potter Stewart: Are you suggesting something in the nature of the failure to exhaust his administrative processes?
Robert D. Macklin: No, I am not, Mr. Chief Justice. I am trying to establish, if I can, the fundamental reason for the rejection, rather the failure of recommendation by the Bar examiners which we think establishes the basis of the issue in this particular case. One of the most prominent of the possibilities raised by the petitioner's review is certainly in the lines of attorneys and examiners, a specter at least, perjury. The petitioner answered similar questions in his application for admission to the New York Bar without any apparent equivocation qualification. Potential for incrementation in responding to similar questions on the Ohio questionnaire, certainly at the very least, raises a kind of unresolved ambiguity in the minds of the examiners. If among those ambiguities, there is the specter of perjury certainly, however, inimical generally, it is something that goes to the very heart of the moral character in the person of an attorney. Any propensity therefore we feel to be an essential element of disqualification for the Bar before or after admission. The refusal of the petitioner to answer on the particular grounds stated, not only raise the question, but it precluded the answer. The Bar commissioners or the Bar committee rather, under the clear direction of this Court as provided in the second Konigsberg case and in the Anastaplo case, based their denial and said so that the refusal to answer had obstructed a full investigation, and we urge that your opinion relate to this particular and what we consider to be a very single and clear issue. The problem of whether or not the Supreme Court of Ohio had the constitutional right to raise these particular questions is, however, relevant to the attack of the opposing counsel. In Ohio, we feel very strongly that inquiry into political belief, where that belief may encompass illegal or criminal acts to bring about the overthrow of the government of the United States by force is most emphatically appropriate to the qualifications of an attorney. And we think of this to be of vital importance in present circumstances that the agencies, the agents, the instrumentalities of state and federal government are being subjected or threatened by physical violence from groups which are dedicated to the force of the law (Inaudible), whether they call it the government of the United States, a police department, or the more general vernacular, simply the establishment. Courts throughout the country, including our own Ohio Supreme Court have found it necessary to obtain the services of uniformed personnel to guard their persons and their lawful sessions.
Warren E. Burger: Mr. Macklin, had the applicant answered that question, no, with the other (Inaudible) answer to I think the question 13, about all clubs and organizations and the 7, all the organizations he had been in after he became a law student, would that have barred his taking the examination?
Robert D. Macklin: Mr. Chief Justice, if he had answered the one particular question, no, and then answered the other question on the basis of a Fifth Amendment privilege, I think it would still and probably resulted --
Warren E. Burger: Well, what if he answered those questions, that I can't recall all of the organizations, I have been a member of?
Robert D. Macklin: Well then sir, I feel very strongly that this did not preclude the further questioning. I am sure that the bar examiner felt that by virtue of the Fifth Amendment, they were cut off from further investigation.
Warren E. Burger: It's a pretty difficult matter to remember all the organizations you have ever been a member of, isn't it?
Robert D. Macklin: I quite agree, sir.
Warren E. Burger: I suppose it's reasonable to think if a man can remember the organizations he joined in three years of his law school studies, but even there that there might not be absolute?
Robert D. Macklin: I -- Mr. Chief Justice, I quite agree with you. This is a question which is a difficult one, if you approach it word for word, but may I ask a rhetorical question, is it not within the scope of the law that the Supreme Court of Ohio may interpret and apply the responses to these questions liberally, justice and reason. I am quite certain this is what happened.
Warren E. Burger: The attack on these questions to the extent that it is made in any of these cases as on its there being over broad and that the question might be acceptable if it said list the names of the organizations you have belonged to the best of recollection or if it permitted that qualification.
Robert D. Macklin: I believe this is the way the Supreme Court interprets it, Your Honor.
Warren E. Burger: The Supreme Court of Ohio?
Robert D. Macklin: Yes, sir. It must be because I am virtually certain that within the history of this question, that no applicant has, or maybe some applicants, but very few applicants are able to recall totally every organization, club. I think that I may have neglected myself to indicate that I was a innocent duce 17;43 member of the Parent Teachers Association, but I believe that these are innocent oversights that the court has certainly not applied the very letter of the question itself.
Speaker: I suppose he had left two or three out, he could have been indicted for perjury, wouldn't he?
Robert D. Macklin: I think it would require an intent, Your Honor.
Speaker: Of what?
Robert D. Macklin: I think it would require a criminal intent which --
Speaker: Well, but he could have been indicted for perjury, couldn't he? They put you in, they found it out later and charged you him for perjury?
Robert D. Macklin: I would draft to prosecute the case where it was --
Speaker: I think every prosecutor would do this, but there are some prosecutor who have great zeal in certain direction?
Warren E. Burger: You are centering now I take it on the failure to answer question 12?
Speaker: This is one relating to associations and organizations. I am not exactly centering on it, Your Honor. I am hoping to cover the entire area of inquiry. We feel that where a lawyer is knowingly associated with the group dedicated to the forceful overthrow of the government, we consider it highly appropriate to inquire into whatever form his legal expertise will carry over into the interpretation of his beliefs which maybe exemplified by the aims and the purposes of the organization. If you were to offer advice, which could be construed as a condemnation of violence by a member of legal profession, it might not dissimulate rather than inhibit unlawful action. In this, I refer back to a comment made by the opposing counsel yesterday when he indicated that there must be an impact upon the client by virtue of the chilling effect upon an attorney or prospective attorney in belonging to organizations. I submit that there is an impact upon the client merely by virtue of the position of somebody who has been qualified for the practice of law. I submit to this Court, the association of an attorney in such an organization carries a much greater significance than the association of almost any other professional man. I think there are things that you do in your life which changes your status, and then therefore thereafter people look upon you by virtue of that status. I guess they are aware of that status. I think that there it is of no consequence to say that there are other means of punishing unprofessional conduct of an attorney because what I am concerned about here is it before the fact, problem of advocacy rather than an after aftereffect problem of retribution. Mere advocacy by one unqualified to advocate is a far different thing from the advocacy of one who is qualified and his qualifications are certified by a court who has supposedly tested these qualifications. Perhaps in the light of what you have heard me say you can understand a lack of comprehension. On page 9 of the petitioner's brief, He says the criterion of good moral character is inapplicable to political activities, even if they were to involve the commission of crime. My question to this Court is, is this good moral character a part of the lawyer? Isn't this Court, what this Court said in its majority decision in the second Konigsberg case that this Honorable Court said it would indeed be difficult to argue that belief firm enough to be carried over into advocacy to the use of the legal means to change the form of state or federal government is an unimportant consideration in determining the fitness of applicants for membership in a profession in whose hands so largely lies the safe keeping of this country's legal and political institutions. I sincerely urge you to say it again. Thank you.
Leonard B. Boudin: Mr. Chief justice, may it appease the Court. Our reply brief sets forth very clearly that the petitioner raised the question of the non-pertinentcy of the questions, which is clearly in the First Amendment area. In his interview with the committee members and thereafter before he ever retained counsel, he is only a little more sophisticated than the young member of the bar, he asserted his First Amendment rights in a communication to the chairman of the committee. Secondly, the committee members did not have any impression from his having made reference to the Fifth Amendment, which in itself is a rather ambiguous term these days, since it can comprehend any aspect to process self-incrimination and so forth, and was not the particularized in its original answer, they do no conclusion with respect to bad character. Your Honors will recall my reference to Mr. Snodgrass, one of the two committee members who affirmatively found good character on the part of the petitioner, and the only concern was whether or not Konigsberg required that, because the question was put, it had to be answered, not without reaching out to the nature of the question. It's almost a case of (Inaudible) state. We put the question, Konigsberg might tell us, we have right to ask questions, you have got to answer this or you are obstructing. Now the reference to political activities referred to in my brief even involving crime, is a reference to the language in the decisions in which I won't take time to mention here -- quote to your Your Honor. In Cummings against Missouri, an Ex parte Garland and the discussion of those cases indent against West Virginia, which analyzed those cases. And those happened to be cases unlike the present situations involving activities. Here we are not dealing with activities, but we are dealing with advocacy. Now I submit to Your Honors that this problem, it was touched upon by friend here. It was mentioned yesterday by the Attorney of Arizona, with respect to what all of us know, questions of lawyer's behavior before courts is not a question of the kind to which these questions, these 1920, these 1950 questions were directed. They were concerned about the whole question of doctrine not about the behavior of lawyers in a particular case and it is a bootstrap argument to try to connect these two things which are not connected in the minds of the lawgivers. Those people who wrote these questions originally did not face the problems which all of us know exist today.
Potter Stewart: Who wrote these questions? The Supreme Court of Ohio, the Ohio Legislature or the Bar Examining Committee?
Leonard B. Boudin: The Bar Examining Committee presumably with the approval of the Ohio Supreme Court, but it is not a legislative inquiry. Now we are all concerned about the role of --
Warren E. Burger: Mr. Boudin, your time has expired. I have one question on that. Do you know how far back these questions go? Are these questions prepared for the 20 years ago or 2 or 3 years?
Leonard B. Boudin: Sorry, I didn't check. I don't know about Ohio, Your Honor. I know that the pattern was a 1950 pattern with some historical background in 1920s, perhaps Ohio can tell You Honor on that after checking it. Thank you.
Warren E. Burger: Thank you Mr. Boudin. Thank you Mr. Macklin. The case is submitted.